DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 04/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/16/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (US 2018/0264712).
Regarding claim 1, Asano teaches:
An imprint apparatus for forming a pattern of an imprint material on a substrate by using a mold including a pattern formation area (Fig 5: imprint apparatus 10, template 200, substrate 100), the imprint apparatus comprising:
a detection unit configured to detect a contact state of the imprint material on the substrate with the mold (Fig 5: alignment scopes; [0036, 0045]);
a light modulation element configured to control an intensity distribution of irradiation light irradiating the substrate (Fig 5: light source 41; [0038, 0040-0041]); and
a control unit configured to control a timing of irradiating the substrate with the irradiation light having the intensity distribution controlled by the light modulation element based on a detection result of the detection unit (Fig 5: controller 50; [0045, 0055]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
The examiner also notes that the mold and substrate are recited in the preamble as intended use and are not required structure of the claimed invention.  See MPEP 2111.02
Regarding claim 2, Asano teaches the apparatus of claim 1.
Asano further teaches wherein the control unit controls to irradiate the substrate with the irradiation light having the intensity distribution controlled by the light modulation element in response to detection of contact between the imprint material and the mold by the detection unit ([0036, 0038, 0040-0041, 0045, 0055]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 
Regarding claim 3, Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit is an observation unit configured to observe an entire shot region formed on the substrate ([0051]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 4, Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit is a measurement unit configured to detect light from a mark formed on the mold and a mark formed on the substrate to measure a relative position between the mold and the substrate ([0036, 0045]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the 
Regarding claim 5, Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit detects the contact state between the imprint material and the mold based on a change in a light amount from the substrate ([0036, 0045]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 7, Asano teaches the apparatus of claim 1.
wherein the light modulation element irradiates the substrate with the irradiation light having the intensity distribution in an area along an outer periphery of a shot region formed on the substrate ([0038]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the 
Regarding claim 8, Asano teaches the apparatus of claim 1.
Asano further teaches wherein the control unit controls to irradiate the substrate with the irradiation light having the intensity distribution controlled by the light modulation element in response to detection, by the detection unit, of contact between the imprint material and the mold in a detection area set in a shot region formed on the substrate ([0045, 0055]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 9, Asano teaches the apparatus of claim 8.
Asano further teaches wherein the shot region formed on the substrate has a rectangular shape, and wherein the detection unit detects contact between the imprint material and the mold in a detection area set corresponding to each side of the shot region to irradiate the substrate with the irradiation light having the intensity distribution controlled by the light modulation element for each side of the shot region (Fig 3; [0045, 0055]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Jung (US 2019/0086795).
Regarding claim 6, Asano teaches the apparatus of claim 1.
Asano does not teach wherein the light modulation element is a digital micromirror device.
In the same field of endeavor regarding imprinting apparatus, Jung teaches digital micromirror device as a light modulation device for the motivation of generating high resolution images ([0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the light modulation device as taught by Jung with the digital micromirror device as taught by in order to generate high resolution images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743